DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
This application, filed on 29-March 2021, claims priority from Japanese patent application # JP2020-061021, filed 30-March-2021.
This application is therefore accorded a prima facie effective filing date of 30-March-2020.

Information Disclosure Statement
The following information disclosure statements have been considered by the Examiner and made of record in the application file:
 IDS#1, (1 reference), filed on 29-March-2021.
 IDS#2, (3 references), filed 1-August-2022.

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 20 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites in part: “….request information that requests notification of the recommended lane….” [line 25-26], the meaning of which is unclear (whether the request is for information or for a request, and/or the purpose of requesting a request).  This will be assumed to mean “request notification of a recommended lane” for the purpose of prior art examination.
Claim 20 is rejected as depending from a rejected claim.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12 and 19 are rejected under 35 USC §102(a)(1) as anticipated by Kato et al. (United States Patent Application Publication # US 2020/0041299 A1), hereinafter Kato.
Consider claim 1:  An information processing apparatus comprising a controller, Kato discloses a passing (toll) gate determining device and vehicle control system [Title; Abstract; Fig. 1; Para. 0001, 0006, 0044], specifically comprising one or more controllers (120, 140), configured to:
select a plurality of candidate lanes in which a first vehicle can travel at a tollbooth based on whether or not the first vehicle scheduled to pass through the tollbooth is an ETC vehicle, and a type of each lane at the tollbooth; that one or more candidate lanes may be selected based on whether an ETC card is mounted in the vehicle and whether the gate is ETC dedicated or for general use (steps 300, 302, 304) [Fig. 13,15; Para. 0096-0098, 0101-102];
calculate a predicted value for each candidate lane, the predicted value being in correlation with a required time predicted to be required for the first vehicle traveling in the candidate lane to pass through the tollbooth; that a degree of congestion (parameter related to predicted waiting time) is generated for each lane [Fig. 13, 15; Para. 0102, 0103]; and
determine a recommended lane that is recommended for the first vehicle to travel, from the plurality of candidate lanes based on the predicted value for each candidate lane; and a gate is selected/recommended, based on availability of ETC, and relative congestion of each lane [Fig, 13, 15; Para. 0104-0107].
Consider claim 12:  An information processing method executed by a computer, Kato discloses a passing (toll) gate determining device and vehicle control system [Title; Abstract; Fig. 1; Para. 0001, 0006, 0044], specifically comprising one or more controllers (120, 140), which may be implemented by a CPU executing computer instructions [Para. 0057; claim 17]; comprising:
selecting a plurality of candidate lanes in which a first vehicle can travel at a tollbooth based on whether or not the first vehicle scheduled to pass through the tollbooth is an ETC vehicle, and a type of each lane at the tollbooth; that one or more candidate lanes may be selected based on whether an ETC card is mounted in the vehicle and whether the gate is ETC dedicated or for general use (steps 300, 302, 304) [Fig. 13,15; Para. 0096-0098, 0101-102];
calculating a predicted value for each candidate lane, the predicted value being in correlation with a required time predicted to be required for the first vehicle traveling in the candidate lane to pass through the tollbooth; that a degree of congestion (parameter related to predicted waiting time) is generated for each lane [Fig. 13, 15; Para. 0102, 0103]; and
determining a recommended lane that is recommended for the first vehicle to travel, from the plurality of candidate lanes based on the predicted value for each candidate lane; and a gate is selected/recommended, based on availability of ETC, and relative congestion of each lane [Fig, 13, 15; Para. 0104-0107].
Consider claim 19:  A non-transitory storage medium that is mounted on a vehicle and stores a program executed by a computer controlling an in-vehicle device that communicates with an information processing apparatus, wherein the information processing apparatus includes a controller Kato discloses a passing (toll) gate determining device and vehicle control system [Title; Abstract; Fig. 1; Para. 0001, 0006, 0044], specifically comprising one or more controllers (120, 140) within an automated driving control unit (100) (information processing apparatus), which may be implemented by a CPU executing computer instructions stored on a computer-readable non-transitory storage medium [Para. 0057; claim 17]; configured to:
select a plurality of candidate lanes in which the vehicle can travel at the tollbooth based on whether or not the vehicle scheduled to pass through the tollbooth is an ETC vehicle, and a type of each lane at the tollbooth; that one or more candidate lanes may be selected based on whether an ETC card is mounted in the vehicle and whether the gate is ETC dedicated or for general use (steps 300, 302, 304) [Fig. 13,15; Para. 0096-0098, 0101-102];
calculate a predicted value for each candidate lane, the predicted value being in correlation with a required time predicted to be required for the vehicle traveling in the candidate lane to pass through the tollbooth; that a degree of congestion (parameter related to predicted waiting time) is generated for each lane [Fig. 13, 15; Para. 0102, 0103]; and
determine a recommended lane that is recommended for the vehicle to travel, from the plurality of candidate lanes based on the predicted value for each candidate lane, and a gate is selected/recommended, based on availability of ETC, and relative congestion of each lane [Fig, 13, 15; Para. 0104-0107]; and
the program is configured to cause the in-vehicle device to:
transmit vehicle information containing information indicating whether or not the vehicle is an ETC vehicle, Kato discloses a step in which it is determined whether or not an ETC card is mounted in the ETC in-vehicle device (40) (step S304) (hence requiring that this information is communicated (transmitted) from the in-vehicle device to the gate selector (123) [Fig. 1, 15; Para. 0102], and request information that requests notification of the recommended lane to the information processing apparatus; based on ETC status, controller configuration and congestion, selection of an ETC gate (step 314) of general gate (step 306) is implemented (broadly requested) [Fig. 1, 15; Para. 0104-0106], and
receive notification information that notifies the recommended lane determined by the controller, from the information processing apparatus (where a trajectory for travel to the recommended gate is output to (received by) a travelling controller (140) and travel drive (1) [Fig. 1, 3; Para. 0018, 0064-0070].

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-9, 11-17, 19 and 20 are rejected under 35 USC §103 as unpatentable over Kato et al. (United States Patent Application Publication # US 2020/0041299 A1), hereinafter Kato, in view of Hiroki (Japan Patent Application Publication # JP 2008-299752 A).
Consider claim 1:  An information processing apparatus comprising a controller, Kato discloses a passing (toll) gate determining device and vehicle control system [Title; Abstract; Fig. 1; Para. 0001, 0006, 0044], specifically comprising one or more controllers (120, 140), configured to:
select a plurality of candidate lanes in which a first vehicle can travel at a tollbooth based on whether or not the first vehicle scheduled to pass through the tollbooth is an ETC vehicle, and a type of each lane at the tollbooth; that one or more candidate lanes may be selected based on whether an ETC card is mounted in the vehicle and whether the gate is ETC dedicated or for general use (steps 300, 302, 304) [Fig. 13,15; Para. 0096-0098, 0101-102];
calculate a predicted value for each candidate lane, the predicted value being in correlation with a required time predicted to be required for the first vehicle traveling in the candidate lane to pass through the tollbooth; that a degree of congestion is generated for each lane [Fig. 13, 15; Para. 0102, 0103]; and
determine a recommended lane that is recommended for the first vehicle to travel, from the plurality of candidate lanes based on the predicted value for each candidate lane; and a gate is selected/recommended, based on availability of ETC, and relative congestion of each lane [Fig, 13, 15; Para. 0104-0107].
Kato discloses determination of a level of congestion for the various toll lanes, and where the congestion may be based on a number of vehicles waiting in a waiting queue, and where this may be understood to be directly related to a waiting time, but Kato does not explicitly disclose generation of a time parameter as a basis for the gate/lane selection.  This is known in the prior art, and for example:
Hiroki discloses a lane guidance system for enabling an ETC equipped vehicle to smoothly pass through a toll gate [Title; Abstract; Fig. 3-5; (translation): Tech-Solution Para. 1-3] and particularly that the wait time for each toll gate queue may be estimated based on a number of ETC vehicles multiplied by an estimated process time for an ETC vehicle added to a number of non-ETC vehicles multiplied by an estimated process time for a non-ETC vehicle for each lane (step 11-12) [Fig. 4; Best-Mode Para. 33-34 (translation)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use an estimate of ETC processing time times a number of ETC equipped vehicles added to a non-ETC processing time estimated times a number of non-ETC vehicles in a particular too gate queue to estimate a waiting time for that queue as taught by Hiroki, and applied to a congestion parameter of a toll gate determining system as taught by Kato in order to improve the accuracy of queue time estimates, where the processing times for  ETC and non-ETC equipped vehicles may differ greatly.
Consider claim 2 and as applied to claim 1:  The information processing apparatus according to Claim 1, wherein the controller determines a lane for which the predicted value indicates that, of the plurality of candidate lanes, the lane has a shortest required time, as the recommended lane.
Kato discloses selection of a lane in which congestion is low (step 306) [Fig. 15; Para. 0106].
Hiroki discloses recommending the lane with the shortest payment processing time (step 13) [Fig. 4; Best-Mode Para. 34-35 (translation)].
Consider claim 3 and as applied to claim 1:  The information processing apparatus according to Claim 1, wherein the predicted value for each candidate lane is calculated based on a type of each candidate lane, and the number of other vehicles lined up in each candidate lane.  Hiroki discloses estimated process time for an ETC vehicle added to a number of non-ETC vehicles multiplied by an estimated process time for a non-ETC vehicle for each lane (step 11-12) [Fig. 4; Best-Mode Para. 33-34 (translation)].
Consider claim 4 and as applied to claim 3:  The information processing apparatus according to Claim 3, wherein the predicted value for the candidate lane whose type is a shared lane for ETC vehicles and non-ETC vehicles is calculated based on a ratio of ETC vehicles included in the other vehicles lined up in the candidate lane. Hiroki discloses that the ETC or non-ETC processing time is applied to each vehicle based on its type, and where this is arithmetically equivalent to a calculation based on ratio of each vehicle type [Fig. 4; Best-Mode Para. 33-34 (translation)].
Consider claim 5 and as applied to claim 1:  The information processing apparatus according to Claim 1, wherein the controller is further configured to:
calculate an ease level indicating ease of entry of the first vehicle for each candidate lane; and
the controller determines the recommended lane from the plurality of candidate lanes, based on the predicted value and the ease level for each candidate lane.
Kato discloses an embodiment in which gate selection is based, at least in part, on a determination that the gate has the straightest direction to a destination lane or intended branching road, this path allowing the easiest run to the gate and smoothest advance to the destination [Fig. 12; Para. 0008, 0010, 0075-0076, 0089-0095], and as applied to claim 1 previously.
Consider claim 6 and as applied to claim 5:  The information processing apparatus according to Claim 5, wherein the ease level for each candidate lane is calculated based on the number of lane changes needed for the first vehicle to enter each candidate lane.
Kato also discloses embodiments in which lane and toll gate selection is based, at least in part, on a number of lane changes required to move to a recommended lane or tole gate [Para. 0081].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to consider a number of lane changes necessary for the vehicle to change, in the selection of a recommended lane or toll gate, as taught by Kato and applied to a toll gate determining system as taught by Kato as modified by Hiroki for use in combination, or in lieu of wait time, presence of an ECU card and/or direction of destination, to select a most appropriate lane or toll gate.
Consider claim 7 and as applied to claim 5:  The information processing apparatus according to Claim 5, wherein the ease level for each candidate lane is calculated based on traffic conditions around the first vehicle.
Kato also discloses embodiments in which lane and toll gate selection is based, at least in part, on the position of a nearby vehicle [Para. 0011, 0081; claim 6].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to consider the position of one or more other vehicles around the vehicle in the selection of a recommended lane or toll gate, as taught by Kato and applied to a toll gate determining system as taught by Kato as modified by Hiroki for use in combination, or in lieu of wait time, presence of an ECU card and/or direction of destination, to select a most appropriate lane or toll gate.
Consider claim 8 and as applied to claim 5:  The information processing apparatus according to Claim 5, wherein the ease level for each candidate lane is calculated based on a relationship between a direction of a lane change needed for the first vehicle to enter each candidate lane, and a location of a driver's seat in the first vehicle.
Kato also discloses embodiments in which lane and toll gate selection is based, at least in part, on whether the driver is positioned on the right or left side of the vehicle [Fig. 17, Para. 0017, 0115-117; claim 6-12].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to consider where the vehicle driver position is on the left or right side of the vehicle in the selection of a recommended lane or toll gate, as taught by Kato and applied to a toll gate determining system as taught by Kato as modified by Hiroki for use in combination, or in lieu of wait time, presence of an ECU card and/or direction of destination, to select a most appropriate lane or toll gate.
Consider claim 9 and as applied to claim 5:  The information processing apparatus according to Claim 5, wherein the controller is further configured to:
weight the predicted value and the ease level for each candidate lane based on a driving history of a driver of the first vehicle at a previous passage through the tollbooth; Kato discloses embodiments in which, after the first selection of a gate, on the second and subsequent selections, a correction score (weighting factor) may be applied to that gate [Para. 0016, 0109-0110]; and
the controller determines the recommended lane from the plurality of candidate lanes, based on the weighted predicted value and ease level for each candidate lane and wherein the gate is selected based on wait time, presence of an ECU card direction of destination, or other ease of operation parameter, or combination thereof, with the correction score applied to the previously selected gate [Fig. 16; Para. 0111-0114].
Consider claim 11 and as applied to claim 1:  The information processing apparatus according to Claim 1, wherein the controller is further configured to:
receive request information that requests notification of the recommended lane from an in-vehicle device mounted on the first vehicle; Kato discloses an exemplary user interface, with which the user may request a gate selection based on a priority relating to discount price, or reduced time delay (52) [Fig. 14; Para. 0098-0100] where such selection is an implicit user request for the toll gate selection, and
transmit notification information that notifies the recommended lane to the in-vehicle device; and further that the recommended/selected gate may be shown on navigation (HMI) (52) display, where the selected tool gate is emphasized, and where the user may accept the selection.
Consider claim 12:  An information processing method executed by a computer, Kato discloses a passing (toll) gate determining device and vehicle control system [Title; Abstract; Fig. 1; Para. 0001, 0006, 0044], specifically comprising one or more controllers (120, 140), which may be implemented by a CPU executing computer instructions [Para. 0057; claim 17]; comprising:
selecting a plurality of candidate lanes in which a first vehicle can travel at a tollbooth based on whether or not the first vehicle scheduled to pass through the tollbooth is an ETC vehicle, and a type of each lane at the tollbooth; that one or more candidate lanes may be selected based on whether an ETC card is mounted in the vehicle and whether the gate is ETC dedicated or for general use (steps 300, 302, 304) [Fig. 13,15; Para. 0096-0098, 0101-102];
calculating a predicted value for each candidate lane, the predicted value being in correlation with a required time predicted to be required for the first vehicle traveling in the candidate lane to pass through the tollbooth; that a degree of congestion is generated for each lane [Fig. 13, 15; Para. 0102, 0103]; and
determining a recommended lane that is recommended for the first vehicle to travel, from the plurality of candidate lanes based on the predicted value for each candidate lane; and a gate is selected/recommended, based on availability of ETC, and relative congestion of each lane [Fig, 13, 15; Para. 0104-0107].
Kato discloses determination of a level of congestion for the various toll lanes, and where the congestion may be based on a number of vehicles waiting in a waiting queue, and where this may be understood to be directly related to a waiting time, but Kato does not explicitly disclose generation of a time parameter as a basis for the gate/lane selection.  This is known in the prior art, and for example:
Hiroki discloses a lane guidance system for enabling an ETC equipped vehicle to smoothly pass through a toll gate [Title; Abstract; Fig. 3-5; (translation): Tech-Solution Para. 1-3] and particularly that the wait time for each toll gate queue may be estimated based on a number of ETC vehicles multiplied by an estimated process time for an ETC vehicle added to a number of non-ETC vehicles multiplied by an estimated process time for a non-ETC vehicle for each lane (step 11-12) [Fig. 4; Best-Mode Para. 33-34 (translation)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use an estimate of ETC processing time times a number of ETC equipped vehicles added to a non-ETC processing time estimated times a number of non-ETC vehicles in a particular too gate queue to estimate a waiting time for that queue as taught by Hiroki, and applied to a congestion parameter of a toll gate determining system as taught by Kato in order to improve the accuracy of queue time estimates, where the processing times for  ETC and non-ETC equipped vehicles may differ greatly.
Consider claim 13 and as applied to claim 12:  The information processing method according to Claim 12, wherein a lane for which the predicted value indicates that, of the plurality of candidate lanes, the lane has a shortest required time, is determined as the recommended lane.
Kato discloses selection of a lane in which congestion is low (step 306) [Fig. 15; Para. 0106].
Hiroki discloses recommending the lane with the shortest payment processing time (step 13) [Fig. 4; Best-Mode Para. 34-35 (translation)].
Consider claim 14 and as applied to claim 12:  The information processing method according to Claim 12, wherein the predicted value for each candidate lane is calculated based on a type of each candidate lane, and the number of other vehicles lined up in each candidate lane. Hiroki discloses estimated process time for an ETC vehicle added to a number of non-ETC vehicles multiplied by an estimated process time for a non-ETC vehicle for each lane (step 11-12) [Fig. 4; Best-Mode Para. 33-34 (translation)].
Consider claim 15 and as applied to claim 14:  The information processing method according to Claim 14, wherein the predicted value for the candidate lane whose type is a shared lane for ETC vehicles and non-ETC vehicles is calculated based on a ratio of ETC vehicles included in the other vehicles lined up in the candidate lane. Hiroki discloses that the ETC or non-ETC processing time is applied to each vehicle based on its type, and where this is arithmetically equivalent to a calculation based on ratio of each vehicle type [Fig. 4; Best-Mode Para. 33-34 (translation)].
Consider claim 16 and as applied to claim 12:  The information processing method according to Claim 12, further comprising:
calculating an ease level indicating ease of entry of the first vehicle for each candidate lane; and
determining the recommended lane from the plurality of candidate lanes, based on the predicted value and the ease level for each candidate lane.
Kato discloses an embodiment in which gate selection is based, at least in part, on a determination that the gate has the straightest direction to a destination lane or intended branching road, this path allowing the easiest run to the gate and smoothest advance to the destination [Fig. 12; Para. 0008, 0091-0095], and as applied to claim 12 previously.
Consider claim 17 and as applied to claim 16:  The information processing method according to Claim 16, further comprising:
weighting the predicted value and the ease level for each candidate lane based on a driving history of a driver of the first vehicle at a previous passage through the tollbooth; Kato discloses embodiments in which, after the first selection of a gate, on the second and subsequent selections, a correction score (weighting factor) may be applied to that gate [Para. 0016, 0109-0110]; and
determining the recommended lane from the plurality of candidate lanes, based on the weighted predicted value and ease level for each candidate lane; and wherein the gate is selected based on wait time, presence of an ECU card direction of destination, or other ease of operation parameter, or combination thereof, with the correction score applied to the previously selected gate [Fig. 16; Para. 0111-0114].
Consider claim 19:  A non-transitory storage medium that is mounted on a vehicle and stores a program executed by a computer controlling an in-vehicle device that communicates with an information processing apparatus, wherein the information processing apparatus includes a controller Kato discloses a passing (toll) gate determining device and vehicle control system [Title; Abstract; Fig. 1; Para. 0001, 0006, 0044], specifically comprising one or more controllers (120, 140) within an automated driving control unit (100) (information processing apparatus), which may be implemented by a CPU executing computer instructions stored on a computer-readable non-transitory storage medium [Para. 0022, 0057; claim 17]; configured to:
select a plurality of candidate lanes in which the vehicle can travel at the tollbooth based on whether or not the vehicle scheduled to pass through the tollbooth is an ETC vehicle, and a type of each lane at the tollbooth; that one or more candidate lanes may be selected based on whether an ETC card is mounted in the vehicle and whether the gate is ETC dedicated or for general use (steps 300, 302, 304) [Fig. 13,15; Para. 0096-0098, 0101-102];
calculate a predicted value for each candidate lane, the predicted value being in correlation with a required time predicted to be required for the vehicle traveling in the candidate lane to pass through the tollbooth; that a degree of congestion is generated for each lane [Fig. 13, 15; Para. 0102, 0103]; and
determine a recommended lane that is recommended for the vehicle to travel, from the plurality of candidate lanes based on the predicted value for each candidate lane, and a gate is selected/recommended, based on availability of ETC, and relative congestion of each lane [Fig, 13, 15; Para. 0104-0107]; and
the program is configured to cause the in-vehicle device to:
transmit vehicle information containing information indicating whether or not the vehicle is an ETC vehicle, Kato discloses a step in which it is determined whether or not an ETC card is mounted in the ETC in-vehicle device (40) (step S304) (hence requiring that this information is communicated (transmitted) from the in-vehicle device to the gate selector (123) [Fig. 1, 15; Para. 0102], and request information that requests notification of the recommended lane to the information processing apparatus; based on ETC status, controller configuration and congestion, selection of an ETC gate (step 314) of general gate (step 306) is implemented (broadly requested) [Fig. 1, 15; Para. 0104-0106], and
receive notification information that notifies the recommended lane determined by the controller, from the information processing apparatus (where a trajectory for travel to the recommended gate is output to (received by) a travelling controller (140) and travel drive (1) [Fig. 1, 3; Para. 0018, 0064-0070], alternatively, in embodiments may be displayed on a vehicle navigation system interface (HMI) (52) or audibly with a speaker [Para. 0118]..
Kato discloses determination of a level of congestion for the various toll lanes, and where the congestion may be based on a number of vehicles waiting in a waiting queue, and where this may be understood to be directly related to a waiting time, but Kato does not explicitly disclose generation of a time parameter as a basis for the gate/lane selection.  This is known in the prior art, and for example:
Hiroki discloses a lane guidance system for enabling an ETC equipped vehicle to smoothly pass through a toll gate [Title; Abstract; Fig. 3-5; (translation): Tech-Solution Para. 1-3] and particularly that the wait time for each toll gate queue may be estimated based on a number of ETC vehicles multiplied by an estimated process time for an ETC vehicle added to a number of non-ETC vehicles multiplied by an estimated process time for a non-ETC vehicle for each lane (step 11-12) [Fig. 4; Best-Mode Para. 33-34 (translation)].
Hiroki also discloses an overall control unit (301), a wireless unit for performing communication functions, and specifically that the control unit provides instruction to a sound output unit (303) to output information regarding the recommended lane [Fig. 3-5; Best Mode: Para. 17-18, 44-45 (translation)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use an estimate of ETC processing time times a number of ETC equipped vehicles added to a non-ETC processing time estimated times a number of non-ETC vehicles in a particular gate queue to estimate a waiting time for that queue as taught by Hiroki, and to transmit a recommended gate to a sound output unit, also taught by Hiroki, applied to a congestion parameter of a toll gate determining system as taught by Kato in order to improve the accuracy of queue time estimates, where the processing times for ETC and non-ETC equipped vehicles may differ greatly, and as a means to inform a driver of the shorted toll collection Queue.
Consider claim 20 and as applied to claim 19:  The non-transitory storage medium according to Claim 19, wherein the program further causes the in-vehicle device to output the recommended lane based on the notification information received from the information processing apparatus, to an inside of the vehicle.
Hiroki discloses that a sound output unit (303) (within the vehicle) is used to provide recommended lane/gate to a user/vehicle driver [Fig. 3-5; Best Mode: Para. 17-18, 44-45 (translation)].

Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims 5 and 9, or 16 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bank et al. (U.S. Patent Application Publication # US 2014/0005923 A1) disclosing a navigation system providing lane guidance to a driver based on driver driving habits and preferences.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684